DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I drawn to an electrical connection and an electrical connection within a battery in the reply filed on 05/10/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/09/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2: element 36 is in the Figures but is not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-4 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinon et al. (US 20150037642-hereinafter Pinon).

Regarding claim 1, Pinon teaches an electrical connection, comprising:
a first conductor having a first contact section with a first contact face laterally delimited by a first side face (Pinon Figure 47, first conductor is read as the tab electrodes 129); and
a second conductor electrically connected to the first conductor (Pinon Figure 47, second conductor is read as the crimping element 560), each of the first conductor and the second conductor is made of an electrically conductive material ([0259] the crimping element 560 is electrically conductive to facilitate electrical coupling the tab electrodes 129), the second conductor has a second contact section with a second contact face surrounded by a rim having a second side face (Figure 49, the rim is 

Regarding claim 3, Pinon teaches all of the claim limitations of claim 1. Pinon further teaches wherein the first contact section extends above the contact space (Figure 48).

Regarding claim 4, Pinon teaches all of the claim limitations of claim 1. Pinon further teaches wherein the rim is formed by a stamping process (Figure 48, rim is considered to be shown by element 566 as stated above). This limitation is a product by process limitation and therefore only requires that a rim is formed. The process to form the rim does not matter as long as the rim is formed. The product-by-limitation of claim 4 is not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 4 as written does not distinguish the product of the instant application from the product of the prior art. 

Regarding claim 7, Pinon teaches all of the claim limitations of claim 1. Pinon further teaches wherein the first contact section is formed in a single piece with a first conductor section and connected with the first conductor section by a bent section (Figure 47, two conductors 129 having a bent section).

Regarding claim 8, Pinon teaches all of the claim limitations of claim 7. Pinon further teaches wherein the bent section extends away from the first contact section and a surface of the bent section is a part of the first side face (Figure 47 and 48 , multiple bent sections occur, the bent section in Figure 48 can be considered the first side face).

Regarding claim 9, Pinon teaches all of the claim limitations of claim 1. Pinon further teaches wherein the second contact section is formed in a single piece with a second conductor section and connected with the second conductor section by a second bent section (Figure 47 and 48; the second conductor has bent sections and is formed with in a single piece).

Regarding claim 10, Pinon teaches all of the claim limitations of claim 9. Pinon further teaches wherein the second bent section extends away from the second contact section and forms a part of the second side face (Figure 50, the second contact section can be in this spring shape [0260]; the spring has curved portions 580 extending away from the contact section [0271]).

Regarding claim 11, Pinon teaches all of the claim limitations of claim 1. Pinon further teaches wherein the first conductor and the second conductor are made of different metal materials ([0259] the crimping element 560 can be made of a number of different materials, [0179] 129A and 129B (positive and negative tabs can be made with aluminum and copper). The tabs can be made of aluminum or 

Regarding claim 12, Pinon teaches all of the claim limitations of claim 11. Pinon further teaches wherein the first conductor is formed of a copper material ([0179] the tabs can be made of copper instead of aluminum) and the second conductor is formed of an aluminum material ([0276] the crimping element 560 can be made of a soft metal). Aluminum is a soft metal as exemplified by Britannica (NPL) meaning that the second conductor can be made of aluminum and can be a different material than that of the first conductor which in this case can be made of copper.

Regarding claim 13, Pinon teaches a battery with an electrical conductor system, comprising:
an electrical connection including a first conductor having a first contact section with a first contact face laterally delimited by a first side face (Figure 47, first conductor is read as the tab electrodes 129) and a second conductor electrically connected to the first conductor (Figure 47 the second conductor is read as the crimping element 560), each of the first conductor and the second conductor is made of an electrically conductive material ([0259] the crimping element 560 is electrically conductive to facilitate electrical coupling of the tab electrodes 129; both the first and second conductor are then made of an electrically conductive material), the second conductor has a second contact section with a second contact face surrounded by a rim having a second side face (Figure 49, the rim is being read as the region shown by 562 that surrounds the portion of the tab electrodes), the second side face limits a contact space above the second contact face and the first contact face is arranged on the second contact face (Figure 47, element 560 corresponds to Applicants 17 and element 562 corresponds to applicants 16/rim), a reservoir space is arranged between the first side face of the first contact face and the second side face of the rim (Figure 48, reservoir space in between the region of 129 

Regarding claim 14, Pinon teaches all of the claim limitations of claim 13. Pinon further teaches wherein the second conductor is connected with an electrical contact of the battery (Figure 47, the electrical contact of the battery can be the tabs 129).

Regarding claim 15, Pinon teaches all of the claim limitations of claim 14. Pinon further teaches wherein the first conductor is electrically connected via an electrical line with an electrical conductor system of a further battery (Figure 47, the tab electrodes are directly connected to the pouch battery cell 116 which forms/ create an electrical line from the batteries to the first and second conductor elements).

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinbo (DE 1665266 A1- as cited in the IDS also published as DE 1665266 B2 for citation references).

Regarding claim 1, Shinbo teaches an electrical connection, comprising:
a first conductor having a first contact section with a first contact face laterally delimited by a first side face (Shinbo Figure 5, rod shaped anode 1); and


Regarding claim 2, Shinbo teaches all of the claim limitations of claim 1. Shinbo further teaches wherein the first contact face and the second contact face are electrically and mechanically connected in the contact space by a welding layer (Shinbo Figure 5- a braze joint is formed between the first and second contact faces; the braze joint is read as the welded layer as it electrically and mechanically connects the contact spaces with the metal braze layer 7; brazing can be read as welding as the two are well known alternatives of each other).  



Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 discloses wherein the reservoir space has a cross section that narrows in a direction of the second contact face. Pinon teaches in Figure 43 wherein the reservoir between the two members 530 and 553 does narrow, however, this is a different embodiment than the cited embodiment. There is no teaching, motivation or suggestion that a skilled artisan could use to make the modification such that the cross section of the reservoir space narrows in a direction of the second contact face. No combination of reference could be combined such that this claim limitation is met with sufficient motivation.

Claim 6 is dependent on claim 5 and therefore is objected to being based dependent on a rejected claim. Claim 6 in itself would be indicated as being allowable in conjunction with claims 1 and 5. Claim 6 states wherein the cross-section has an opening angle of about 45 degrees or less. An angle of the reservoir, between the two conductors being connected as described in claim 1,  being less than 45 degrees is not taught in the prior art and would not have been obvious to a skilled artisan.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727